Order entered December 29, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-01110-CR

                     DONALD WAYNE OWENS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 397th Judicial District Court
                           Grayson County, Texas
                       Trial Court Cause No. 070234

                                      ORDER

      Appellant timely filed a pro se notice of appeal on December 17, 2020. We

ORDER the trial court to conduct a hearing to determine whether appellant is

entitled to court-appointed counsel in this appeal. If the trial court finds that

appellant is entitled to court-appointed counsel, we ORDER the trial court to

appoint an attorney to represent appellant in the appeal. If the trial court finds that

appellant is not entitled to court-appointed counsel, the trial court shall determine
whether appellant will retain counsel to represent him in the appeal and, if so, the

name, State Bar number, and contact information for retained counsel.

      We ORDER the trial court to transmit any record of the hearing on counsel,

including findings of fact, any orders, and any supporting documentation, to this

Court within THIRTY DAYS of the date of this order.

      We ORDER District Clerk Kelly Ashmore to file a supplemental clerk’s

record containing the appointment of counsel within THIRTY DAYS of the date

of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Brian

Gary, Presiding Judge, 397th Judicial District Court; to Kelly Ashmore, Grayson

County District Clerk; to Donald Wayne Owens, SO #87031, Grayson County Jail,

200 South Crocket, Sherman, TX 75090; and to the Grayson County District

Attorney’s Office, Appellate Division.

      We ABATE the appeal to allow the trial court an opportunity to comply

with this order. It shall be reinstated when the supplemental clerk’s record is filed

or the Court deems it appropriate to do so.



                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE